

116 S4201 IS: To direct the Federal Communications Commission to take certain actions to accelerate the Rural Digital Opportunity Fund Phase I auction, and for other purposes.
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4201IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Portman (for himself, Mr. Brown, Mr. Bennet, Mr. Braun, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Federal Communications Commission to take certain actions to accelerate the Rural Digital Opportunity Fund Phase I auction, and for other purposes.1.Acceleration of Rural Digital Opportunity Fund Phase I auction(a)DefinitionsIn this section:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(2)CommissionThe term Commission means the Federal Communications Commission.(3)Covered report and orderThe term covered report and order means the Report and Order in the matter of Rural Digital Opportunity Fund and Connect America Fund adopted by the Commission on January 30, 2020 (FCC 20–5).(4)Gigabit broadband internet access serviceThe term gigabit broadband internet access service means broadband internet access service with a downstream speed of not less than 1 gigabit per second.(5)Phase I auction; Phase II auctionThe terms Phase I auction and Phase II auction mean the Rural Digital Opportunity Fund Phase I auction and the Rural Digital Opportunity Fund Phase II auction, respectively, provided for in the covered Report and Order.(6)Phase I support; Phase II supportThe terms Phase I support and Phase II support mean support awarded under the Phase I auction or Phase II auction, respectively.(b)Modification of auction framework(1)In generalThe Commission shall modify the framework for the Phase I auction adopted in the covered report and order in accordance with this subsection.(2)Long-form applicationsBefore the Phase I auction, during a period beginning not earlier than the date that is 30 days after the date on which the Commission begins accepting short-form applications and ending on September 15, 2020, the Commission shall accept long-form applications from applicants that are willing to commit to the schedule described in paragraph (4)(C) for deployment of networks capable of providing gigabit broadband internet access service.(3)Areas with only one willing and qualified applicantIf the long-form applications accepted under paragraph (2) indicate that, for any census block or census block group that, as of July 31, 2020, was identified on the List of Eligible Areas maintained by the Commission, there is only 1 qualified applicant willing to commit to provide gigabit broadband internet access service in accordance with the schedule described in paragraph (4)(C), the Commission shall, not later than the earlier of October 15, 2020, or 14 days before the start of the Phase I auction—(A)award to the applicant Phase I support for that census block or census block group, at 100 percent of the reserve price (in this paragraph referred to as the award);(B)remove the census block or census block group from the Phase I auction; and(C)reduce the budget for—(i)the Phase I auction by 50 percent of the amount of the award; and(ii)the Phase II auction by 50 percent of the amount of the award.(4)Required demonstrations and commitmentThe Commission shall require an applicant that submits a long-form application under paragraph (2), in order for the application to be considered complete—(A)to demonstrate project readiness by providing a network design for a fiber optic cable or hybrid fiber optic and coaxial cable network (which may include other technology used in conjunction with the foregoing solely on an ancillary basis) to be deployed to provide gigabit broadband internet access service to locations in each census block or census block group covered by the application, except that an applicant that has offered gigabit broadband internet access service (despite consumer equipment limitations) for not less than 2 years before the date on which the application is submitted shall be presumed to have demonstrated project readiness;(B)to demonstrate financial stability by providing a letter of commitment from a bank or other documentation to establish that sufficient credit would be available to the applicant if the applicant becomes a winning bidder and is awarded support; and(C)to commit to—(i)begin construction not later than 180 days after the date on which the Commission authorizes funding for the applicant; and(ii)begin to make gigabit broadband internet access service available in not less than 1 awarded census block not later than 1 year after the date on which the Commission authorizes funding for the applicant.(5)Opportunity to cure deficienciesA recipient of an award of support under paragraph (3)(A) shall have a reasonable opportunity, of not less than 90 days after the date on which the award of support is made, to cure any deficiencies in a long-form application submitted under paragraph (2).(6)Revocation of award(A)In generalSubject to subparagraph (B), if a recipient of an award of support under paragraph (3)(A) for a census block or census block group fails to meet the deployment schedule to which the recipient committed under paragraph (4)(C), the Commission shall revoke the award of support and include that census block or census block group for competitive bidding in the Phase II auction.(B)ExtensionThe Commission may extend the deployment schedule to which a recipient committed under paragraph (4)(C) for good cause, due to extenuating circumstances outside the control of the recipient, if the Commission finds that the recipient is making good faith efforts to overcome those circumstances.(7)Eligible telecommunications carrier designation not requiredNotwithstanding any other provision of law, the Commission shall not require any short-form or long-form applicant to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) in order to receive Phase I support or Phase II support.2.Ensuring the FCC creates accurate service maps(a)Authorization of appropriationsTitle VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.) is amended by adding at the end the following:807.Authorization of appropriationsThere is authorized to be appropriated to the Commission to carry out this title—(1)$25,000,000 for fiscal year 2020; and(2)$9,000,000 for each of fiscal years 2021 through 2027..(b)Deadline for creation of mapsSection 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)) is amended, in the matter preceding subparagraph (A), by striking create and inserting create, not later than October 1, 2020.